Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant's preliminary submission dated 3/19/19 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/19 and 4/6/21 is being considered by the examiner.
Drawings
Figure 31 and 32 (and any other that is of the prior art) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 4/20/21 and 4/29/21.
The application has been amended as follows: 
Claim 1. (Amended) A surface light source device comprising: a plurality of stacked light guide plates, each having a pair of principal planes opposite to each other; and a plurality of first light emitters and a plurality of second light emitters, the first and second light emitters being disposed on respective pairs of opposite side surfaces of the light guide plates, wherein, each of the light guide plates is divided into a plurality of sections in a direction from a first side surface to a second side surface, the sections being parallel to the side surfaces, two nonadjacent sections of the sections provided for each of the light guide plates are light emission sections, each having light extraction patterns formed for reflecting incident light from the first or second light emitters so as to exit the light guide plate, the light emission sections of the light guide plates are disposed so as not to overlap one another in a stacking direction, and the light guide plates have light absorbers provided in sections of the plurality of section that are adjacent and between two consecutive ones of the light emission sections, the light absorbers absorbing light emitted by the first and second light emitters.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a surface light source device comprising: a plurality of stacked light guide plates, each having two nonadjacent sections that are light emission sections, each having light extraction patterns formed for reflecting incident light from the first or second light emitters so as to exit the light guide plate, the light emission sections of the light guide plates are disposed so as not to overlap one another in a stacking direction, and the light guide plates have light absorbers provided in sections of the plurality of section that are adjacent and between two consecutive ones of the light emission sections, the light absorbers absorbing light emitted by the first and second light emitters.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, the closest prior art of record KIM (US 2012/0002444 IDS of 4/6/21) teaches the sections and the extraction patterns but fails to teach the absorbers, and HUANG (CN203656813U IDS of 4/6/21) teaches the absorbers but fails to teach the extraction pattern and the sections, and more importantly, there is no reasonable motivation to combine these references. It is noted that the term "consecutive ones" does not imply adjacent ones but is intended to mean next one of the same kind. 
Dependent 2-21 claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KITAGAWA (US 7764334), CHANG (US 8894265), SEKIGUCHI (US 8089582), HSIEH (US 10408991).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875